— Order unanimously affirmed, without costs. Memorandum: The uncontradicted evidence of mailing submitted by defendant on its motion for summary judgment conclusively demonstrated that the subject insurance policy was effectively canceled on November 7, 1979 in accordance with applicable North Carolina law (see, NC Gen Stats § 58-GO). Thus, as a matter of law, defendant is not liable under the policy for an accident which occurred on November 10, 1979. (Appeal from order of Supreme Court, Monroe County, Pine, J. — summary judgment.) Present — Dillon, P. J., Doerr, Den-man, Green and Schnepp, JJ.